Citation Nr: 0203934	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  94-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
claimed as fibromyalgia syndrome (FMS) and chronic fatigue 
syndrome (CFS) as secondary to service-connected interstitial 
cystitis.  

2.  Entitlement to service connection for stomach disorder, 
claimed as obstruction of the duodenal bulb, as secondary to 
service-connected interstitial cystitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1993 and April 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The case returns to the Board following a remand to the RO in 
March 1996.  

The veteran and his spouse testified before the undersigned 
Member via videoconference in October 1999.  A transcript of 
that hearing is associated with the claims folder.  

The veteran's appeal initially included the issues of service 
connection for sexual dysfunction and hiatal hernia as 
secondary to service-connected interstitial cystitis.  By 
rating decision in November 1998, the RO established service 
connection for sexual dysfunction.  The veteran withdrew his 
appeal for hiatal hernia during the October 1999 Board 
hearing.  See 38 C.F.R. § 20.204 (2001).  Accordingly, these 
issues are not currently before the Board.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record establishes a relationship 
between the veteran's sleep disorder claimed as FMS and CFS 
and his service-connected interstitial cystitis.  

3.  The competent medical evidence of record fails to 
demonstrate that the veteran's obstruction of the duodenal 
bulb was proximately due to or the result of, or aggravated 
by, his service-connected interstitial cystitis or medication 
taken therefor.  


CONCLUSIONS OF LAW

1.  Service connection for sleep disorder claimed as FMS and 
CFS as secondary to service-connected interstitial cystitis 
is established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) (2001).  

2.  Service connection for obstruction of the duodenal bulb 
as secondary to service-connected interstitial cystitis is 
not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1993 and April 1994 rating decision, the September 
1993 statement of the case, and supplemental statements of 
the case dated through February 1999, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  With respect to the duty to assist, 
the RO secured relevant VA and private records as authorized 
by the veteran, as well as pertinent VA examinations.  In 
addition, the Board has secured independent medical expert 
opinions with respect to the appeal.  See 38 U.S.C.A. § 
5109(a) (West 1991).  Also, the veteran has personally 
submitted numerous medical records, articles, and statements.  
The Board is satisfied that all evidence necessary to fairly 
adjudicate the appeal has been received.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 1996 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).    

Where the determinative issue involves a medical diagnosis or 
determination as to etiology, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit  v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b). 

1.  Sleep Disorder
   
Review of the record reveals contradictory evidence 
concerning the question of whether the veteran's sleep 
disorder has a secondary relationship to his interstitial 
cystitis.  Therefore, in April 2001, the Board requested an 
independent medical expert opinion to address the question.  
The March 2002 report completed by a rheumatologist included 
a complete review of the veteran's medical records and 
relevant medical literature.  Based on that review, the 
independent medical expert stated that the veteran's sleep 
disorder was directly related to his documented nocturia, 
which was a symptom in the majority of persons with 
interstitial cystitis.  Medical literature also documented a 
causal association between sleep disturbance and FMS and CFS.  
He concluded that the veteran's sleep disturbance, and 
subsequent symptoms of FMS and CFS, were indirectly caused by 
the service-connected interstitial cystitis.  Given its 
comprehensive nature, the Board finds the March 2002 
independent medical expert opinion persuasive as to the issue 
on appeal.  Accordingly, the Board finds that the evidence 
supports service connection for a sleep disorder claimed as 
FMS and CFS as secondary to service-connected interstitial 
cystitis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.310(a).       

2.  Obstruction of the Duodenal Bulb

Private medical records dated from October 1993 reflected 
complaints including nausea and vomiting.  Testing performed 
in November 1993 discovered the duodenal bulb obstruction.  
The report of gastroenterology consultation in November 1993 
indicated that the veteran took Elavil for interstitial 
cystitis.  The physician stated that the veteran had post-
bulbar narrowing almost certainly due to previous post-bulbar 
duodenal ulcer.  He added that the gastric dilatation was 
probably a combination of both the narrowing and the use of 
Elavil, which had anticholinergic effects.  He suspected that 
recent improvement in symptoms on Reglan might have been the 
result of the fact that Elavil aggravated the situation.  The 
physician recommended that the veteran start taking Tagamet 
and discontinue the Reglan and Elavil.  

The veteran presented for outpatient surgery consultation in 
December 1993 when his symptoms persisted.  The impression 
was post-bulbar stricture, etiology unknown.  Needle biopsy 
in December 1993 was negative for malignancy.  Medical 
history taken in December 1993 noted nausea and vomiting 
since September 1993 in a veteran with a history of 
interstitial cystitis and taking Elavil.  It was indicated 
that the symptoms were attributed to the Elavil, which he 
discontinued.  Although he had "symptomatic relief," the 
vomiting persisted and he was unable to tolerate solid food.  
In January 1994, the veteran underwent exploratory 
laparotomy.  Biopsy of thickened duodenal wall in the area of 
contraction showed ectopic pancreas.  There was also 
thickening at the head of the pancreas in juxtaposition to 
the area of the duodenal stricture.  Duodenoplasty was 
performed.  The diagnosis at discharge was duodenal stricture 
secondary to ectopic pancreas.  

VA medical records dated in February 1994 related the 
veteran's history of interstitial cystitis for which he took 
Elavil.  Notes indicated that the medication was working but 
led to duodenal stricture with recent surgery.  

The veteran was afforded a VA gastrointestinal examination in 
August 1996.  The examiner reviewed and discussed pertinent 
medical records.  In addition to January 1994 surgery related 
to duodenal stricture, the veteran underwent additional 
exploratory surgery in February 1994, discovering two 
duodenal ulcers.  He was also hospitalized in September 1994 
for suspected duodenal ulcer bleed.  In his closing comments, 
the examiner stated that there was no gastrointestinal 
disability that was in any way related to interstitial 
cystitis, including the use of Elavil.  He explained that the 
duodenal bulb obstruction was due to invasion of the duodenal 
wall by ectopic pancreatic tissue.  The examiner indicated 
that Elavil was an anticholinergic, which meant that it 
slowed down some motor activity of the gastrointestinal tract 
and could possibly have aggravated the veteran's gastric 
outlet symptoms.  However, the symptoms should then have 
resolved to normal when the Elavil was discontinued in 
November 1993.  The record showed that the symptoms 
continued, which would indicate that the process of gastric 
outlet obstruction was ongoing prior to the use of Elavil and 
continued in spite of its discontinuation.  Thus, the primary 
cause of the symptoms was the ectopic pancreatic tissue in 
the wall of the duodenum.  

In June 1998, the veteran underwent another VA 
gastrointestinal examination by the same examiner.  The 
examination again included a complete review of medical 
records, as well as the entire claims folder.  The examiner 
repeated his opinions from the August 1996 examination 
report.  He added that the veteran conceded that he started 
using Elavil in December 1992 and felt better on the 
medication.  He had no symptoms at all until September 1993.  
The examiner acknowledged that the veteran's 
gastroenterologist mentioned that Elavil might be implicated 
in the cause of the nausea and vomiting, but emphasized that 
the statement was made prior to the discovery of the ectopic 
pancreas encircling the duodenum and causing mechanical 
blockage.  Once the actual pathology of the obstruction was 
known, the symptoms were never related to Elavil use.  The 
examiner concluded that the veteran's gastrointestinal 
symptoms were entirely related to the ectopic pancreatic 
tissue in the wall of the duodenum.  He added that it was 
clearly a congenital condition that had, over time, caused 
progressive narrowing of the duodenum that finally led to 
almost complete blockage.   

During the October 1999 Board hearing, he alleged that he 
started having vomiting and nausea several months after 
starting Elavil.  It worsened in September 1993; he 
thereafter sought treatment.  He stopped taking the Elavil 
when advised by his doctor.  The nausea stopped within 24 
hours.  The veteran argued that the Elavil caused nausea, 
which resulted in persistent vomiting that eventually caused 
swelling and obstruction.  

In May 2000, the Board requested an independent medical 
expert opinion as to a possible relationship between the 
duodenal bulb obstruction and the interstitial cystitis and 
any medication taken therefor.  The October 2000 report noted 
that the independent medical expert, a physician and 
professor of medicine, reviewed the entire claims folder with 
medical records, as well as numerous statements provided by 
the veteran.  The physician stated that the duodenal bulb 
obstruction was clearly secondary to thickening of the 
duodenum due to ectopic pancreas, as shown by clinical 
testing and pathologic examination.  He added that ectopic 
pancreas and secondary duodenal obstruction were in no way 
related to interstitial cystitis.  The physician further 
opined that none of the medications taken for interstitial 
cystitis caused the development of or aggravated the duodenal 
bulb obstruction.  He acknowledged the assertion that the 
anticholinergic effects of Elavil, which the veteran took for 
interstitial cystitis, might have worsened the gastric outlet 
obstruction by decreasing gastric motility.  However, the 
veteran's symptoms continued to worsen even after 
discontinuing Elavil.  The physician concluded that, if 
Elavil had been playing a significant role in the gastric 
outlet obstruction, one would have expected improvement in 
symptoms rather than progression of symptoms leading to 
surgery.  

In his January 2001 response to the independent medical 
expert opinion, the veteran stated that he had no problems 
prior to using Elavil, that the symptoms stopped and the 
obstruction began to clear when he stopped taking Elavil, and 
that the surgery was performed only because the doctors 
thought there was a tumor they were unable to biopsy.  

In this case, the veteran claims that secondary service 
connected is in order because he incurred obstruction of the 
duodenal bulb as a result of taking Elavil for service-
connected interstitial cystitis.  However, review of the 
pertinent evidence of record fails to support the veteran's 
contention.  First, the private medical records clearly state 
that the cause of the duodenal bulb obstruction was 
ultimately determined to be ectopic pancreas in January 1994.  

The veteran cites to statements in the November 1993 
gastroenterology consultation in support of his claim.  
However, that report indicates that the physician thought 
that the Elavil, in conjunction with the post-bulbar duodenal 
narrowing, had a part in causing the veteran's gastric 
dilatation.  He did not state that the Elavil caused or 
aggravated the duodenal bulb obstruction.  In fact, the 
physician originally thought the post-bulbar narrowing was 
due to prior ulcer.  The veteran also refers to December 1993 
notes indicating that he had "symptomatic relief" when he 
stopped taking Elavil.  The Board emphasizes, however, that 
the entry further states that vomiting persisted and his 
overall condition worsened to the point of intolerance for 
solid food.  Thus, it appears that the Elavil, regardless of 
what other gastric symptoms it might have caused, was not 
related to the underlying physiologic condition of duodenal 
bulb obstruction.    

Similarly, although the February 1994 VA medical record 
suggests that taking Elavil led to the duodenal bulb 
obstruction, the comments were offered in the context of the 
veteran's medical history.  There is no indication that the 
statements reflect actual analysis of the etiology of the 
obstruction or anything other than the record of medical 
history as provided by the veteran.  Therefore, the comments 
do not constitute competent medical evidence required to 
substantiate the veteran's claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Moreover, the reports from the August 1996 and June 1998 VA 
examinations and the October 2000 independent medical expert 
all concur in the opinion that the duodenal bulb obstruction 
was not caused or aggravated by the interstitial cystitis or 
the Elavil taken for it.  There is no contrary medical 
opinion of record.  Although the Board acknowledges the 
veteran's personal opinion on the matter, it is emphasized 
that there is no indication that he is educated and trained 
in medicine or otherwise competent to offer an opinion as to 
the etiology or nature of the duodenal bulb obstruction.  
Therefore, his opinion that the Elavil taken for service-
connected interstitial cystitis somehow caused or aggravated 
the duodenal bulb obstruction is insufficient to rebut the 
opinions of the VA examining physician or the independent 
medical expert.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as to 
require resolution of doubt in his favor.  38 U.S.C.A. § 
5107(b).  In fact, despite the veteran's personal 
contentions, the medical evidence as a whole demonstrates 
that the cause of the duodenal bulb obstruction was 
ultimately clinically determined to be ectopic pancreas, not 
to interstitial cystitis or medication taken therefor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for obstruction of the 
duodenal bulb as secondary to interstitial cystitis.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).   


ORDER

Subject to law and regulation concerning the payment of 
monetary benefits, service connection for a sleep disorder 
claimed as FMS and CFS as secondary to service-connected 
interstitial cystitis is granted.  

Service connection for obstruction of the duodenal bulb 
claimed as secondary to service-connected interstitial 
cystitis is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

